Citation Nr: 0830799	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO.  05-38 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE


Entitlement to service connection for a right knee disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston Texas which denied service connection for a right 
knee disorder.  The veteran, who had active service between 
March 1970 and May 1970, has appealed this decision to the 
BVA and the case was referred to the Board for appellate 
review. 


REMAND

A preliminary review of the record discloses a need for 
further development.  The Board is of the opinion that the 
veteran should be afforded an examination of his right knee 
to address the medical questions presented in this appeal.  

The veteran seeks service connection for a right knee 
disorder which he claims preexisted his induction into 
service, but he also asserts that service aggravated this 
disorder.  The RO denied the claim noting that the disorder, 
osteochondritis in the right knee, existed prior to service, 
the veteran was discharged from service after 60 days of 
active service, and there was no objective evidence that the 
disorder became permanently worse as a result of service.

However, upon entrance, his right knee was asymptomatic and 
no knee or bone disorder generally was reported or detected 
by the medical examiner at the induction physical.  By early 
April, the veteran began experiencing pain in the right knee.  
The service records do not record an injury or event that 
triggered the pain.  He reported that he injured his knee 
three years prior to induction playing football.  His medical 
care providers diagnosed severe osteochondritis resulting 
from an old fracture of the upper lateral portion of the 
patella with resulting osteochondritis dissecans of the 
patella and degenerative changes.  Another medical care 
provider noted that it looked like the veteran had "old 
Osgood Schlatter disease."  Thereafter, the veteran received 
a medical discharge due to the right knee disorder.

The file then shows no treatment for the disorder between 
discharge in 1970 and 2000, when he had surgery on the knee 
for an infection.  The surgical report referenced a prior 
knee surgery, but did not indicate when or why that surgery 
occurred.  The surgeon also noted marked degenerative changes 
below the patella and on the trochlea.  An x-ray established 
degenerative changes of the knee suggestive of synovial 
osteochondromatosis and joint effusion.  

Because the veteran entered service asymptomatic and served a 
brief period of time before he experienced symptoms of the 
disorder that resulted in his discharge, it is unclear 
whether this incident represented a flare up of the disorder 
or whether active duty increased the severity of the 
preexisting right knee disorder.  The Board also notes that 
if the veteran's condition increased in severity during 
service, there is also a question whether that increase in 
severity represented a chronic worsening of the disorder or 
represented the natural progression of the disease.  The 
veteran has not been afforded a VA examination of his right 
knee to address the medical questions, and the Board believes 
that the VA's duty to assist includes affording the veteran 
such a VA examination under the facts and circumstances of 
this case.  

In addition, the claims file does not contain any records of 
treatment the veteran received for his right knee prior to 
2000.  Such records of treatment between service separation 
in 1970 and 2000 are probative to the medial questions 
presented, and as such, should be obtained for review in 
connection with the VA examination.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

1.  The RO/AMC should contact the 
veteran and inquire as to when and 
where he received treatment for his 
right knee between the date of his 
service separation in 1970 and 2000.  
The RO/AMC should then obtain and 
associate with the claims file copies 
of all records of treatment identified 
by the veteran.  

2.  After the development requested in 
the first paragraph has been completed, 
the veteran should be afforded an 
examination of his right knee to 
ascertain the nature and etiology of any 
disorders which may be present.  Any and 
all indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, and 
offer comments and an opinion as to 
whether the veteran entered his period of 
active duty with any preexisting right 
knee disorder.  If so, the examiner is 
requested to indicate whether the 
preexisting disorder increased in 
severity during service, and if it did, 
whether the increase in severity 
represented a chronic worsening of the 
disorder or the natural progress of the 
disorder.  If the veteran did not enter 
service with a preexisting disorder, the 
examiner is requested to offer an opinion 
as to whether any currently diagnosed 
knee disorder is in any way causally or 
etiologically related to the 
symptomatology shown in the service 
medical records.  A clear rationale for 
all opinions would be helpful and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  If 
the requested opinion cannot be provided 
without resort to speculation, the 
examiner should so state and explain why 
an opinion cannot be provided without 
resort to speculation.  Since it is 
important "that each disability be viewed 
in relation to its history[,]" 38 C.F.R. 
§ 4.1, copies of all pertinent records in 
the veteran's claims file, or, in the 
alternative, the claims file, must be 
made available to the examiner for review 
in connection with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

